DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments have obviated the rejections under 35 USC 112(b) presented in the previous Office action and those rejections are hereby withdrawn.
Applicant’s arguments, see page 6 of the amendment, filed 11/04/21, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC 102 as being anticipated by Rouesne have been fully considered and are persuasive in that the structures identified as corresponding to those claimed do not form a monolithic body.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited US 2018/0266275 to Ganiger.
Applicant’s arguments, see page 7 of the amendment, filed 11/04/21, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC 102 as being anticipated by Do have been fully considered but are not persuasive.  Applicant suggests that element 242 of Do, corresponding to the claimed lugs, extends from the second ring and not from the first ring as claimed.  However, as shown in Fig. 5, elements 242 extend from element 236 which is identified as forming part of the first ring (see para. 22 of the Non-Final Rejection dated 08/08/21).

Specification
The amendment filed 11/04/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the first and second rings, the beams and the lugs together forming a single, integral monolithic centering spring in claims 1 and 13.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 recite, “the first and second rings, the beams and the lugs together forming a single, integral monolithic centering spring.”  This limitation is not supported by the disclosure as originally filed.  Applicant does not point to any support for this new limitation either in the 
Claims not specifically addressed above are rejected based upon their dependency from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10, 11, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,727,632 to Do et al.
Regarding independent claim 1, Do teaches a bearing compartment for a gas turbine engine comprising
an engine static structure (30),
a rotating structure (18) configured to rotate about an axis relative to the engine static structure (Fig. 2); 
a bearing (262) supporting the rotating structure (Fig. 4); and 

Regarding independent claim 13, Do teaches a centering spring for transferring a load from a bearing to an engine static structure, the centering spring comprising: 
first and second rings (the first ring comprising elements 236 to 238 as shown in Fig. 5, the second ring comprising element 234) interconnected by axially extending circumferentially spaced beams (240), an aperture provided between an adjacent pair of the beams (Fig. 5), the first ring configured to be mounted to the engine static structure (Fig. 4), second ring configured to support the bearing (Fig. 4), the first ring includes multiple circumferentially spaced lugs (242), each of the lugs axially extending into a corresponding one of the apertures (Fig. 4-5), the lugs include a support surface configured to engage the engine static structure (the outer surface of 242), wherein first and second rings and beams are formed as a single, integral monolithic centering spring (Fig. 5 wherein the cross-section reveals that the spring is formed as a single piece).
Regarding dependent claims 6 and 20, Do teaches the bearing compartment of claim 1 and centering spring of claim 13 (as set forth above), wherein the second ring includes a sealing surface having at least one groove (col. 8, ll. 6-7, Fig. 4), and a seal (288) is provided in the groove, the seal engaging the engine static structure (Fig. 4).
Regarding dependent claim 10, Do teaches the bearing compartment of claim 1 (as set forth above), wherein the bearing includes inner (264) and outer (268) races, and rolling elements (266) are circumferentially retained with respect to one another and arranged between the inner and outer races (Fig. 4).
Regarding dependent claim 11, Do teaches the bearing compartment of claim 10 (as set forth above), wherein the outer race (268) is discrete from the second ring (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,279,449 to Rouesne in view of US 2018/0266275 to Ganiger.
Regarding independent claim 1, Rouesne teaches a bearing compartment for a gas turbine engine comprising
an engine static structure (128),
a rotating structure (112) configured to rotate about an axis relative to the engine static structure (Fig. 2); 
a bearing (114) supporting the rotating structure (Fig. 2); and 
a centering spring (shown in Fig. 4) having first and second rings (the first ring comprising elements 136, 140, and 126 as shown in Fig. 3, the second ring comprising element 118) interconnected by axially extending circumferentially spaced beams (152), an aperture provided between an adjacent 
Rouesne fails to teach that the first and second rings, the beams and the lugs together form a single, integral monolithic centering spring.
Ganiger teaches a bearing spring (abstract) wherein first and second rings and beams are formed as a single, integral monolithic centering spring (para. 34, 37).
Since applicant has not disclosed that having the first and second rings, the beams and the lugs together form a single, integral monolithic centering spring solves any stated problem or is for any particular purpose above the fact that the rings, beams and lugs support the turbine bearing and it appears that the spring of Rouesne would perform equally well as a single, integral monolithic centering spring as claimed by applicant, and such single, integral monolithic construction is known in the field of bearing centering springs as taught by Ganiger, it would have been an obvious matter of design choice to modify the spring of Rouesne by forming the first and second rings, the beams and the lugs together as a single, integral monolithic centering spring as claimed for the purpose of centering the bearing.  MPEP 2144.04(V)(B).
Regarding independent claim 13, Rouesne as modified by Ganiger teaches a centering spring for transferring a load from a bearing to an engine static structure, the centering spring comprising: 
first and second rings (Rouesne the first ring comprising elements 136, 140, and 126 as shown in Fig. 3, the second ring comprising element 118) interconnected by axially extending circumferentially spaced beams (Rouesne 152), an aperture provided between an adjacent pair of the beams (Rouesne Fig. 4), the first ring configured to be mounted to the engine static structure (Rouesne col. 5, ll. 57-63), second ring configured to support the bearing (Rouesne Fig. 2), the first ring includes multiple 
Regarding dependent claims 2 and 14, Rouesne as modified by Ganiger teaches the bearing compartment of claim 1 and the centering spring of claim 13 (as set forth above), wherein the beam has a first radius at the first ring, and the lug has a second radius at the support surface, the second radius is greater than the first radius (Rouesne as shown in Fig. 3 where lugs 154 extend radially outward of the beams 152).
Regarding dependent claims 3 and 15, Rouesne as modified by Ganiger teaches the bearing compartment of claim 1 and the centering spring of claim 13 (as set forth above), wherein the beam is tapered and includes first and second portions respectively joined to the first and second rings, and a center portion interconnects the first and second portions (Rouesne Fig. 3).
Regarding dependent claims 4 and 16, Rouesne as modified by Ganiger teaches the bearing compartment of claim 1 and the centering spring of claim 13 (as set forth above), wherein the first ring includes a hoop (Rouesne 142) arranged radially inward of the lugs (Rouesne Fig. 3) and joined thereto by radially extending lug pedestals (Rouesne 146, Fig. 2).
Regarding dependent claims 5 and 19, Rouesne as modified by Ganiger teaches the bearing compartment of claim 1 and the centering spring of claim 13 (as set forth above), wherein the second ring provides a bearing support surface supported by radially extending circumferentially spaced bearing pedestals at 118 in Fig. 2), the bearing mounted to the bearing support surface (Rouesne Fig. 2).
Regarding dependent claims 7 and 17, Rouesne as modified by Ganiger teaches the bearing compartment of claim 1 and the centering spring of claim 13 (as set forth above), wherein the first ring includes a radially extending flange (Rouesne 126) abutting a shoulder provided on the engine static 
Regarding dependent claim 8, Rouesne as modified by Ganiger teaches the bearing compartment of claim 7 (as set forth above), wherein the fastener is a nut secured, via threads, to the engine static structure and in abutment with the flange (Rouesne col. 5, ll. 57-63).
Regarding dependent claims 9 and 18, Rouesne as modified by Ganiger teaches the bearing compartment of claim 7 and the centering spring of claim 17 (as set forth above), wherein the flange includes circumferentially spaced apart holes receiving bolts fastening the flange to the engine static structure (Rouesne col. 5, ll. 57-63).
Regarding dependent claim 10, Rouesne as modified by Ganiger teaches the bearing compartment of claim 7 (as set forth above), wherein the bearing includes inner and outer races, and rolling elements are circumferentially retained with respect to one another and arranged between the inner and outer races (Rouesne at 124 in Fig. 2).
Regarding claim 11, Rouesne as modified by Ganiger teaches the bearing compartment of claim 10 (as set forth above), but fails to teach that the outer race is discrete from the second ring.  Rouesne teaches both inner and outer races for the bearing, but differs from the claim in that the outer race is made integral with the second ring (Rouesne at 124 in Fig. 2).  However, Rouesne teaches that constructing a device such as its centering spring as an assembly of smaller parts allows tailoring of each parts mechanical properties in order to perform its specific function (Rouesne col. 2, ll. 21-39).  Modifying an integral structure to produce two separable structures would require only ordinary skill in the art and hence can be considered a routine expedient.  If it were considered desirable to separate Rouesne’s second ring from the bearing outer race in order to tailor their mechanical properties, it would be obvious to make the bearing outer race removable for that purpose.  MPEP 2144.04(V)(C).  In re Dulberg
Regarding dependent claim 12, Rouesne as modified by Ganiger teaches the bearing compartment of claim 1 (as set forth above), wherein the axis is an engine axis, and the rotating structure is a shaft operatively supporting at least one of a turbine section and a compressor section for rotation about the axis (Rouesne col. 2, ll. 6-7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADAM W BROWN/Examiner, Art Unit 3745        

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745